Exhibit 10.1
 
CELL-NIQUE CORPORATION
 
PROMISSORY NOTE
 
AMENDED AND RESTATED
 
September 30, 2010
Grind Note
   

Cell-nique Corporation, a Delaware corporation (the “Company”), for value
received hereby promises to pay to Physicians Capital Corporation, Delaware
corporation (the " Lender"), such amount as shall equal the then outstanding
principal amount hereof, plus accrued and unpaid interest on such outstanding
principal amount at the rate of eight percent (8%) per annum (computed on a
quarterly basis), as set forth below.  Payment for all amounts due hereunder
shall be made by wire transfer in accordance with the Lender’s instructions.
From time to time the Company shall request a draw from the Lender and increase
the principal amount of the note.
 
The following is a statement of the rights of the Lender and the conditions to
which this Note is subject, and to which the Lender, by the acceptance of this
Note, agrees:
 
1.   Payment of Principal and Interest. 
 
          (a)  Payment.  This Note, all outstanding principal of and accrued but
unpaid interest on this Note shall be paid in full no later than on or before
December 31, 2012 (the "Maturity").
 
          (b)  Interest.  Interest shall accrue on the outstanding principal
amount of this Note, at the rate of eight percent (8%) per annum (the “Coupon
Rate”) computed on the basis of an average the outstanding amount during each
quarterly (90-day) period, from the date such principal amount is advanced to
the Company until the earlier of (i) the payment in full of all outstanding
principal of and accrued interest on this Note.  All payments made under this
Note shall be applied first against accrued but unpaid interest and second
against the outstanding principal balance hereof. 
 
2.   Events of Default.  If one or more of the following events (each an “Event
of Default”) shall occur:
 
        (a)  the Company shall fail to pay in full any principal, accrued
interest or other amounts due to Lender under this Note when due;
 
        (b)  the Company shall default in the performance of or compliance with
any covenant, agreement or other obligation of the Company contained in this
Note that is not remedied, waived or cured within fifteen (15) days following
such default in performance or noncompliance;
 
        (c)  any representation or warranty of the Company contained herein
shall prove to have been false or incorrect in any material respect as of the
date of this Note;
 
        (d)  other than on terms approved beforehand by the Lender, the Company
shall institute proceedings to be adjudicated as bankrupt or insolvent, or shall
consent to institution of bankruptcy or insolvency proceedings against it or the
filing by it of a petition or answer or consent seeking reorganization or
release under Title XI of the United States Code, or any other applicable
federal or state law, or shall consent to the filing of any such petition or the
appointment of a receiver, liquidator, assignee, trustee or other similar
official of the Company, or of any substantial part of its property, or shall
make an assignment for the benefit of creditors, or shall take corporate action
in furtherance of any such action;
 
        (e)  within thirty (30) days after the commencement of an action against
the Company (and service of process in connection therewith on the Company)
seeking any bankruptcy, insolvency, reorganization, liquidation, dissolution, or
similar relief under any present or future statute, law, or regulation, such
action shall not have been resolved in favor of the Company or all orders or
proceedings thereunder affecting the operations or the business of the Company
stayed, or the stay of any such order or proceeding shall thereafter be set
aside, or within thirty (30) days after the appointment without the consent or
acquiescence of the Company of any trustee, receiver or liquidator of the
Company, such appointment shall not have been vacated;
 
        (f)  entry of a final judgment in excess of $200,000 (excluding insured
portions) against the Company or for which the Company is otherwise responsible
that is not stayed, bonded or discharged within thirty (30) days;
 
        (g)  any plan of liquidation or dissolution or winding up is adopted by
the Company’s board of directors or shareholders or the Company is involuntarily
dissolved or otherwise wound up; or
 
 
 

--------------------------------------------------------------------------------

 
 
        (h)  there shall occur, or the Company shall enter into any agreement
providing for, a Change of Control (as defined below) of the Company; the term
“Change of Control” shall mean any transaction or series of related transactions
(including without limitation any reorganization, merger, consolidation, sale of
assets or sale of stock) that will result in (i) the sale of all or
substantially all of the assets of the Company, (ii) a change in ownership of
50% or more of the Company’s then outstanding capital stock, in one or a series
of transactions occurring within a period of six (6) months, other than any such
change of ownership resulting from the sale by the Company of its securities in
connection with one or more financing transactions, or (iii) a consolidation or
merger of the Company with or into any other corporation or corporations (or
other corporate reorganization) immediately after which the shareholders of the
Company hold less than fifty percent (50%) of the voting power of the surviving
corporation;
 
then, upon the occurrence of any Event of Default described herein or (i) above,
all outstanding principal of this Note and all accrued but unpaid interest
thereon shall be accelerated automatically, without any further action by any
party, and shall become immediately due and payable notwithstanding any other
provision of this Note, without presentment, demand, protest, notice of protest
or other notice of dishonor of any kind, all of which are hereby expressly
waived by the Company; and upon the occurrence of any other Event of Default
described in the other paragraphs above, Lender may, at Lender’s option
exercisable at any time thereafter, by notice to the Company in writing,
accelerate this Note and declare the entire outstanding principal balance of
this Note and all accrued but unpaid interest thereon immediately due and
payable, without presentment, demand, protest, notice of protest or other notice
of dishonor of any kind, all of which are hereby expressly waived by the
Company.  At any time following any such acceleration as provided in the
preceding sentence.  Lender may enforce its rights under this Note and otherwise
at law or in equity or both, all remedies available to Lender under this Note or
otherwise shall be cumulative, and no course of dealing between the Company and
Lender or any delay or omission in exercising any power or right shall operate
as a waiver thereof.  The Company shall notify the Lender immediately in writing
of the occurrence of any Event of Default, which notification shall include a
summary of the material facts relating to such Event of Default and shall
specify the date on which such Event of Default occurred.
 
        (i)  Notice to Lenders.  In the event the Company shall propose to take
any action of the type described herein, the Company shall give notice to the
Lender, which notice shall specify the record date, if any, with respect to any
such action and the approximate date on which such action is to take place.  In
the case of any action that would require the fixing of a record date, such
notice shall be given at least fifteen (15) days prior to the date so fixed, and
in case of all other action, such notice shall be given at least twenty (20)
days prior to the taking of such proposed action.  Failure to give such notice,
or any defect therein, shall not affect the legality or validity of any such
action.
 
         (j)  No Impairment.  The Company will not, by amendment of its Amended
and Restated Articles of Incorporation or through any reorganization, transfer
of assets, issuance or sale of securities or otherwise, avoid or seek to avoid
the observance or performance of any of the terms herein or the other provisions
of this Note and will at all times in good faith assist in the carrying out of
all provisions hereof and in the taking of all actions as may be necessary in
order to protect the conversion and other rights of the Lender hereunder against
impairment.
 
4.   Assignment.  Subject to the restrictions on transfer described below, the
rights and obligations of the Company and the Lender shall be binding upon and
benefit the successors, assigns, heirs, administrators and transferees of the
parties.
 
5.   Waiver and Amendment.  Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and the Lender.  Any amendment,
waiver, modification or consent entered into pursuant to this Section 5 shall be
effective only in the specific instance and for the specific purpose for which
it was given.
 
6.   Security Interest.  This Note is subject to UCC-1 Filing.
 
7.   Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed effectively given upon
personal delivery; upon confirmed transmission by telecopy or telex if sent
during normal business hours of the recipient (or if not, on the next business
day of the recipient); three days after deposit with the United States Post
Office, by registered or certified mail, postage prepaid; or otherwise upon
delivery by hand or by messenger or one day after deposit with a nationally
recognized courier service, addressed (a) if to Lender, to the Lender’s address
as set forth below, or to such other address as such Lender shall have furnished
to the Company in writing, or (b) if to the Company, if to the Company, one copy
shall be sent to Cell-nique Corp PO Box 1131, Weston, CT 06883, Attention: Dan
Ratner, President, or to such other addresses as the Company shall have
furnished to the Lender.
 
8.   Governing Law.  The Agreement shall be governed by, and construed under,
the laws of the State of Connecticut as applied to agreements among Connecticut
residents, made and to be performed entirely within the State of Connecticut
 
10.  Collection Costs.  The Company shall pay on demand all reasonable costs and
expenses, including without limitation reasonable fees and expenses of counsel,
incurred by Lender in connection with enforcement of its rights under this Note.
 
11.  Lost, Stolen or Mutilated Note.  If this Note is lost, stolen, mutilated or
destroyed, the Company will, on such reasonable terms with respect to indemnity
or otherwise as it may in its discretion impose, issue a new note of like
denomination, tenor, and date as this Note.  Any such new note shall constitute
an original contractual obligation of the Company, and the lost, stolen,
mutilated or destroyed, as applicable, Note shall be null and void.
 
12.  Counterparts.  This Note may be executed in counterparts, each of which
shall be enforceable against the party actually executing such counterpart, and
which together shall constitute one instrument.
 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE
 
PROMISSORY NOTE
 
This Note has been executed and delivered as of the date first above written.
 
COMPANY: Cell-nique Corporation
 
By
/s/ Dan Ratner
   
Dan Ratner, President
 

 
ACCEPTED AND AGREED:
 
LENDER: Physicians Capital Corporation
 
By
/s/ Dan Ratner
   
Dan Ratner, President
 

 
12 Old Stage Coach Rd
   
Weston, CT 06883
   

 
 
 

--------------------------------------------------------------------------------

 